STAHL, Circuit Judge,
concurring in part and dissenting in part.
I concur in part because I recognize that Ridley v. Massachusetts Bay Transportation Authority, 390 F.3d 65 (1st Cir.2004), controls Parts III and IV of the majority’s analysis. I respect that the law of the circuit doctrine dictates the outcome of the forum question and the facial validity of the guideline at issue. I write separately to express my opinion that Ridley was wrongly decided. By opening up its advertising facilities to controversial topics of the gravest political issues of our day, the MBTA has created a designated public forum for speech, not a nonpublic forum. I dissent from Part V of the majority opinion because even under the more forgiving standard mandated by Ridley, the MBTA engaged in viewpoint discrimination and acted unreasonably when it rejected AFDI’s third advertisement.
It goes without saying that discussions of the Israeli-Palestinian conflict and Israel’s role in the Middle East have become ever more contentious, heated, and often vitriolic. In enacting the Bill of Rights, the framers recognized that vigorous debate on matters of public concern was necessary and desirable in a functioning Republic. The First Amendment not only protects each speaker’s ability to offer his or her perspective on fractious issues without fear of government muzzling, but affirmatively encourages such robust argument in the public sphere. E.g., Red Lion *590Broad. Co. v. F.C.C., 395 U.S. 367, 390, 89 S.Ct. 1794, 23 L.Ed.2d 371 (1969) (“It is the purpose of the First Amendment to preserve an uninhibited marketplace of ideas ... rather than to countenance monopolization of that market....”). Indeed, “[sjpeech on matters of public concern ... is at the heart of the First Amendment’s protection.” Snyder v. Phelps, 562 U.S. 443, 131 S.Ct. 1207, 1215, 179 L.Ed.2d 172 (2011) (internal quotation marks and citations omitted).
Thus, from the beginning, the government has been limited in its ability to restrict speech in traditional public fora such as sidewalks and parks, which serve a role as “sites for discussion and debate” and “venues for the exchange of ideas.” McCullen v. Coakley, — U.S. —, 134 S.Ct. 2518, 2529, 189 L.Ed.2d 502 (2014). That said, the First Amendment does not require governmental entities to allow all matter and manner of speech on government-owned property. E.g., Int’l Soc’y for Krishna Consciousness, Inc. v. Lee, 505 U.S. 672, 678, 112 S.Ct. 2701, 120 L.Ed.2d 541 (1992). For example, in Lehman v. City of Shaker Heights, a plurality of the Supreme Court concluded that a public transit system which opened itself up to commercial advertisements had created a nonpublic forum in which it could choose not to accept a political candidate’s campaign advertising. 418 U.S. 298, 304, 94 S.Ct. 2714, 41 L.Ed.2d 770 (1974). Lehman noted that the Shaker Heights transit system’s advertising policy explicitly forbade “political advertising.” Id. at 299, 94 S.Ct. 2714. The system consistently enforced that policy: in twenty-six years of operation, the transit system had accepted commercial advertising, advertising from churches, and advertising from “civic and public-service oriented groups,” but had never “accepted or permitted any political or public issue advertising.” Id. at 300-01, 94 S.Ct. 2714.
Following Lehman; some of our sister circuits have deemed public transit advertising facilities nonpublic fora where the transit authority’s policy limits advertising facilities to commercial speech, and/or the authority had consistently rejected noncommercial submissions that addressed political or civic issues. Am. Freedom Def. Initiative v. Suburban Mobility Auth. for Reg’l Transp. (SMART), 698 F.3d 885, 890-92 (6th Cir.2012) (finding that Michigan public bus system established a nonpublic forum where SMART’S written policy “banned political advertisements, speech that is the hallmark of a public forum” and “restrict[ed] the type of content that nonpolitical advertisers [could] display”); Children of the Rosary v. City of Phoenix, 154 F.3d 972, 978 (9th Cir.1998) (White, J.) (finding a nonpublic forum where the city “consistently promulgate[d] and enforce[d] policies restricting advertising on its buses to commercial advertising”); Lebrón v. Natl R.R. Passenger Corp. (Amtrak), 69 F.3d 650, 656 (2d Cir.1995) (holding that a large billboard in New York City’s Pennsylvania Station constituted a nonpublic forum where Amtrak had “never opened [the advertising facility] for anything except purely commercial advertising”).
By contrast, other circuits have considered controversial advertisements in the context of public transportation systems and rightly concluded that when public transit facilities open themselves up to a variety of non-commercial speech, those facilities become designated public fora for members of the public to opine, discuss, and comment upon the civic and political issues of the day. United Food & Commercial Workers Union, Local 1099 v. Sw. Ohio Reg’l Transit Auth., 163 F.3d 341, 355 (6th Cir.1998); Christ’s Bride Ministries, Inc. v. Se. Pa. Transp. Auth., 148 F.3d 242, 252 (3d Cir.1998); N.Y. Maga*591zine v. Metro. Transp. Auth., 136 F.3d 123, 130 (2d Cir.1998); Planned Parenthood Ass’n/Chi. Area v. Chi. Transit Auth., 767 F.2d 1225, 1232-33 (7th Cir.1985); Lebrón v. Wash. Metro. Area Transit Auth., 749 F.2d 893, 896 (D.C.Cir.1984); see also DiLoreto v. Downey Unified Sch. Dist. Bd. of Educ., 196 F.3d 958, 966 (9th Cir.1999) (observing that “where the government historically has accepted a wide variety of advertising on commercial and non-commercial subjects, courts have found that advertising programs on public property were public fora”). Thus, in United Food, a Sixth Circuit case, the state agency operating transit service in Cincinnati (known by the acronym SORTA) sold advertising space on its buses and bus shelters. 163 F.3d at 346. The agency’s advertising policy explicitly excluded submissions with “controversial public issues that may adversely affect SORTA’s ability to attract and maintain ridership” and required all posted advertisements to be “aesthetically pleasing.” Id. SORTA accepted “a wide variety of advertisements ... including public-service, public-issue, and political advertisements in addition to traditional commercial advertisements,” id., but rejected the plaintiffs pro-union advertisement as “aesthetically unpleasant and controversial” in violation of the policy, id. at 347. While acknowledging that SORTA had consistently applied its policy in the past, id. at 353, the Sixth Circuit held that SORTA nevertheless had designated its advertising space a public forum by “accepting a wide array of political and public-issue speech,” id. at 355. “Acceptance of political and public issue advertisements, which by their very nature generate conflict, signals a willingness on the part of the government to open the property to controversial speech, which the [Supreme Court] in Lehman recognized as inconsistent with operating the property solely as a commercial venue.” Id. (citing Lehman, 418 U.S. at 303-04, 94 S.Ct. 2714). The Second Circuit similarly observed in New York Magazine, “[allowing political speech ... evidences a general intent to open a space for discourse, and a deliberate acceptance of the possibility of clashes of opinion and controversy that the Court in Lehman recognized as inconsistent with sound commercial practice.” 136 F.3d at 130; see also Planned Parenthood Ass’n/ Chi. Area, 767 F.2d at 1233 (holding that Chicago transit advertising facilities was a public forum and noting that where defendant “has accepted political and public-issue advertising.... Lehman is not controlling”); but see Seattle Mideast Awareness Campaign v. King County (“Sea-MAC”), 781 F.3d 489, 498-99, Nos. 11-35914, 11-35931, 2015 WL 1219330, at *6 (9th Cir. Mar. 18, 2015) (holding, over dissent, that bus advertising program created a limited public forum even where it accepted political speech).
The majority opines that Ridley had the opportunity to consider almost all of these cases and ultimately chose to conclude that each was “distinguishable on its facts.” Ridley, 390 F.3d at 80. Ridley also proclaimed that the MBTA’s advertising program was “indistinguishable” from the one described in Lehman, id. at 78, apparently ignoring the fact that the Shaker Heights advertising program in Lehman had never accepted any political or public issue advertising, 418 U.S. at 300-01, 94 S.Ct. 2714; see also Lehman v. City of Shaker Heights, 34 Ohio St.2d 143, 296 N.E.2d 683, 684 (1973) (noting that the city “has not opened up its transit vehicles to any exchange or presentation of ideas, political or otherwise”).
I am in disagreement with the Ridley decision, and would have held that the MBTA, by opening its advertising facilities to all forms of public discourse, created a designated public forum akin to the fora *592discussed in United Food, Christ’s Bride, New York Magazine, and Planned Parenthood Association!Chicago Area, and distinguishable from the virtually commercial-only fora addressed in Lehman, Children of the Rosary, and Lebrón v. Amtrak. Instead, relying on the MBTA’s self-serving declarations, Ridley concluded that the authority’s policy evidenced an intent “not to open its advertising space to all persons and organizations for public dissemination of their views on all topics without limitation” and that its enforcement of the guidelines “further show[ed] that it intended not to create such a forum.” 390 F.3d at 78.
In order to create a designated public forum, the governmental entity need not accept every speaker and all topics. Indeed, a forum can become public where' the government by its actions has designated the forum “for use by the public at large for assembly and speech, for use by certain speakers, or for the discussion of certain subjects” in order to “open [the nontraditional public forum] to assembly and debate.” Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788, 802, 105 S.Ct. 3439, 87 L.Ed.2d 567 (1985) (emphasis added); see also Int’l Soc’y for Krishna Consciousness, 505 U.S. at 678, 112 S.Ct. 2701 (describing a designated public forum, “whether of a limited or unlimited character,” as “property that the State has opened up for expressive activity by part or all of the public”).
An agency or governmental entity, like the MBTA, may create a designated public forum even where it does not allow certain categories of speech to participate in its advertising program, such as advertisements for mature video games or alcoholic products. Cf. N.Y. Magazine, 136 F.3d at 129-30. A guidelines’ ban on political campaign ads does not make the advertising facilities a nonpublic forum if the governmental entity affirmatively opens up its facilities to advertisements concerning civic or political issues unrelated to a particular campaign season. Here, as the Ridley dissent cogently noted, the MBTA made and continues to make its facilities the “modern analogue” to traditional public fora. Ridley v. Mass. Bay Transp. Auth., 390 F.3d 65, 108 (1st Cir.2004) (Torruella, J., concurring in part and dissenting in part). Indeed, the Committee for Peace submitted its advertisement to the transit authority because the availability of advertising in a system used by millions of people each day provides a singular opportunity to sway public opinion about the Israeli-Palestinian conflict. See id. at 109 (“The MBTA’s advertising system is indeed a powerful tool with which to influence public opinion, one which should be opened to the crucible of competing viewpoints to the largest extent possible.”).
The Ridley dissent highlights a weakness in the current forum analysis framework, in that it can allow the government’s own self-serving statements about its intended use for a public place to outweigh the forum’s inherent attributes. As Justice Kennedy has observed in the past, if “public forum jurisprudence is to retain vitality, we must recognize that certain objective characteristics of Government property and its customary use by the public may control the case.” United States v. Kokinda, 497 U.S. 720, 737-38, 110 S.Ct. 3115, 111 L.Ed.2d 571 (1990) (Kennedy, J., concurring in the judgment). By relying primarily on “the government’s defined purpose for the property” rather than on “the actual, physical characteristics and uses of the property,” the mode of forum analysis embraced in Ridley “leaves the government with almost unlimited authority to restrict speech on its property by doing nothing more than articulating a nonspeech-related purpose for the -area.” Int’l Soc’y for Krishna Consciousness, Inc. *593v. Lee, 505 U.S. 672, 695, 112 S.Ct. 2701, 120 L.Ed.2d 541 (1992) (Kennedy, J., concurring in the judgments). Building a constitutional framework around a category as rigid as “traditional public forum” leaves courts ill-equipped to protect First Amendment expression “in times of fast-changing technology and increasing insularity.” Id. at 697-98, 112 S.Ct. 2701 (observing that “our failure to recognize the possibility that new types of government property may be appropriate forums for speech will lead to a serious curtailment of our expressive activity”).
Ridley exemplifies Justice Kennedy’s concerns, in that its analysis relied heavily on the MBTA’s attempts to control speech on its property through its advertising guidelines, 390 F.3d at 76-82, but only cursorily examined the forum’s characteristics and compatibility with expressive activity, id. at 77. By doing so, the Ridley majority ignored the indisputable fact that, like an airport, a public transit system is “one of the few government-owned spaces where many persons have extensive contact with other members of the public.” Int’l Soc’y for Krishna Consciousness, 505 U.S. at 698, 112 S.Ct. 2701 (Kennedy, J., concurring in the judgments). Such unique suitability for open discourse between citizens is indicative of a public, rather than a private, forum. Cf. McCul-len, 134 S.Ct. at 2529 (observing that public streets “remain one of the few places where a speaker can be confident that he is not simply preaching to the choir” because members of the public cannot avoid “uncomfortable message[s],” which the First Amendment regards as “a virtue, not a vice”).
Nevertheless, recognizing that Ridley controls the forum analysis in this appeal, I concur with Part III of the majority’s opinion. Bound by the law of the circuit, I also join Part TV of the majority’s opinion, acknowledging that the “demeaning and disparaging” guideline at issue here contains the same language as the guideline deemed facially valid by Ridley, even though I agree with the Ridley dissent that the guideline and its invocation of “prevailing community standards” permits “subjective, ad hoc determinations about speech that appears controversial because it endorses a minority viewpoint.” Ridley, 390 F.3d at 98 (Torruella, J., concurring in part and dissenting in part); cf. SeaMAC, 781 F.3d at 500, 2015 WL 1219330, at *8 (observing that a transit authority’s exclusion of advertisements it deems “objectionable under contemporary community standards,” standing alone, “would be too vague and subjective to be constitutionally applied”); Planned Parenthood Ass’n/Chi. Area, 767 F.2d at 1230 (questioning whether “a regulation of speech that has as its touchstone a government official’s subjective view that the speech is ‘controversial’ could ever pass constitutional muster”).
But I depart with the majority opinion at Part V, because even if the advertising facilities at issue constituted a nonpublic forum, the MBTA’s rejection of Advertisement III was neither viewpoint neutral nor reasonable. In particular, I disagree with the majority that the Committee for Peace advertisement “does not label anyone as a persecutor.” To the contrary, the advertisement all but declares that the Israeli nation-state is the persecuting entity responsible for the supposed Palestinian refugee crisis. The ad depicts four maps, labeled “Palestinian Loss of Land- — 1946 to 2010.” The first map, captioned “1946,” depicts part of the region then controlled by the British under the British Mandate for Palestine, labeling that area “Palestine.” The next three maps place the word “Israel” in the same font and in the same place as “Palestine” is located in the first map. Over the course of the next three maps, the amount of land labeled *594“Israel” increases as the green section— denoted in the key as representing “Palestinian land” — shrinks. If Israel, and by extension the Jewish people, are not fingered as persecutors by the ad, who, exactly, is the ad targeting as responsible for displacing 4.7 million Palestinians? While the majority brushes off the criticism as merely “implicit and indirect,” a reasonable rider of the MBTA would find the message quite clear: Israelis took over Palestinian land, thereby displacing Palestinians and creating a refugee crisis in the millions. The characterization is not only inaccurate7 but arguably demeaning and disparaging of the Israeli people in violation of the MBTA’s own guideline. While Committee for Peace might not use the term “persecutor,” it is a short inferential step to reach that interpretation, in the same way that the viewer of AFDI’s first submitted advertisement must juxtapose “civilized man” and “savage,” and then infer from AFDI’s call to “support Israel” and “defeat jihad” that the ad is setting up Israel as the civilized man, and the jihadist as the savage. The reader must take an additional inferential leap to conclude, as the MBTA does, that “savage” refers not just to jihadis but to Muslims generally. By accepting the Committee for Peace advertisement but not AFDI’s submission, the MBTA allowed its riders access to one perspective on the Israeli-Palestinian conflict, while denying them exposure to AFDI’s perspective.8 In contrast, the *595Ninth Circuit recently found no evidence of viewpoint discrimination where Seattle’s transit program withdrew acceptance of an anti-Israel bus poster “as part of a single, blanket decision to reject all submitted ads on the Israeli-Palestinian conflict.” Sea-MAC, 781 F.3d at 502, 2015 WL 1219330, at *10. The Seattle authority’s advertising policy prohibited advertising which “may foreseeably result in harm to, disruption of, or interference with the transportation system.” Id. at 500, 2015 WL 1219330 at *9. Noting that the transit system had received numerous credible threats in response to a news report that it had approved an ad criticizing “Israeli War Crimes,” the Ninth Circuit concluded that the system reasonably applied its policy by “simultaneously rejecting] all pending ads on the Israeli-Palestinian conflict” due to the “threat of disruption posed to the transit system” and rider safety. Id. The system then “revised its advertising policy to exclude all political or ideological ads from that point forward.” Id. at 495, 2015 WL 1219330 at *3.
In contrast, the MBTA’s incongruous decision to post the Committee for Peace ad, but reject AFDI’s submissions, at the very least, raises the specter of viewpoint discrimination by the MBTA. As we have said in the past, “grave damage is done if the government, in regulating access to public property, even appears to be discriminating in an unconstitutional fashion.” AIDS Action Comm, of Mass., Inc. v. Mass. Bay Transp. Auth., 42 F.3d 1, 12 (1st Cir.1994). Admittedly, the MBTA here offers its “demeaning and disparaging” policy as a neutral justification for the difference in treatment-something it could not do in AIDS Action. But even a neutral policy, if it creates “opportunities for discrimination ... [that] have been borne out in practice,” id., cannot survive under the First Amendment.
Furthermore, even if one accepts the majority’s conclusion in Part V.A. that the MBTA applied its prohibition on demeaning and disparaging advertisements in a viewpoint-neutral manner, I would reverse because the MBTA acted unreasonably in rejecting the third AFDI ad. This advertisement differed from the first advertisement in that it narrowed the scope of the condemned practice from “jihad” (a term which could refer broadly to an individual Muslim’s internal spiritual struggle) to “violent jihad” (a phrase which can only be read to refer to terrorist practices roundly denounced as extremist by both Muslims and non-Muslims). This change clarified that the ad denounced not all adherents of jihad as “savages,” but instead proponents of violent jihad.
The district court found that the “most reasonable interpretation” of AFDI’s first ad, which referred to jihad generally, was that AFDI “oppose[s] acts of Islamic terrorism directed at Israel,” but concluded that it was nevertheless “plausible for the [MBTA] to conclude that [AFDI’s first ad] demeans or disparages Muslims or Palestinians.” Am. Freedom Def. Initiative v. Mass. Bay Transp. Auth., 989 F.Supp.2d 182, 188-89 (D.Mass.2013). I acknowledge that “an action need not be the most reasonable decision possible in order to be reasonable,” Ridley, 390 F.3d at 90, and thus agree with the district court and the majority that the MBTA’s denial of the first ad could be construed as reasonable *596and thus pass muster in a nonpublic forum.
Not so with the third advertisement, which explicitly advocates for the defeat of “violent jihad,” and not “jihad” in general. The only reasonable reading of “savage” in the context of defeating “violent jihad” is a reference to a category of individuals engaged in an extremist campaign characterized by bloodshed and terror. The MBTA’s acceptance of the second ad, which juxtaposed the civilized man with “those engaged in savage acts,” demonstrates that the transit authority does not find it demeaning or disparaging to decry an individual’s violent actions. Why then is it demeaning to describe that same individual, engaged in savage acts with violence as his goal, as a savage? The First Amendment protects and encourages full-throated debate, not only sanitized and diluted discussion.9
Perhaps the logical end to the MBTA’s “demeaning or disparaging” guideline is to forbid condemnation of any individual or group, even if that individual or group’s actions are generally regarded as worthy of denouncement. But at oral argument, . MBTA’s counsel stated that the guideline would not prohibit the posting of an' advertisement maligning an individual that society commonly accepts as worthy of denigration, such as Adolf Hitler. Such an answer betrays the unreasonableness and viewpoint-based nature of the decision here.
As the Supreme Court has repeatedly emphasized,
the fact that society may find speech offensive is not a sufficient reason for suppressing it. Indeed, if it is the speaker’s opinion that gives offense, that consequence is a reason for according it constitutional protection. For it is a central tenet of the First Amendment that the government must remain neutral in the marketplace of ideas.
F.C.C. v. Pacifica Found., 438 U.S. 726, 745-46, 98 S.Ct. 3026, 57 L.Ed.2d 1073 (1978). This central tenet may appear to lead to “verbal tumult, discord, and even offensive utterance,” but if “the air may at times seem filled with verbal cacophony[, that] is ... not a sign of weakness but a strength.” Cohen v. California, 403 U.S. 15, 25, 91 S.Ct. 1780, 29 L.Ed.2d 284 (1971).
The MBTA seeks to maximize the financial returns it can receive from the use of its facilities for advertising. Having accepted virtually all advertisements with an eye toward filling its coffers, the MBTA’s attempt to then limit submitted speech which some officials deem unacceptable is violative of the First Amendment. For the reasons stated above, I concur with Parts III and IV of the majority’s analysis, and respectfully dissent from Part V.
APPENDIX
*597[[Image here]]
[[Image here]]
*598[[Image here]]
[[Image here]]
*599[[Image here]]

. I note that this number is inaccurate and misleading. The United Nations Relief and Works Agency for Palestinian Refugees in the Near East (UNRWA) estimates that there were 750,000 individuals designated as refugees in 1950 as a result of the conflict between 1946 and 1948. The 4.7 million number and similar estimates denote the descendants of these refugees who are currently eligible to register for UNRWA services. See Palestine Refugees, United Nations Relief & Works Agency for Palestinian Refugees in the Near East, http://www.unrwa.org/ palestine-refugees, (last visited Mar. 24, 2015) (estimating that "[t]oday, some 5 million Palestine refugees are eligible for UN-RWA services”); United Nations Relief & Works Agency for Palestinian Refugees in the Near East, Consolidated Eligibility and Registration Instructions, at 3, available at http:// unispal.un.org/pdfs/UNRWA-CERi.pdf (last visited Mar. 24, 2015) (setting out criteria for eligibility to register). A rider of the MBTA viewing the Committee for Peace Ad may come away with the erroneous impression that the proclamation of the nation-state of Israel in 1948 displaced 4.7 million people.


. Notably, multiple district courts have awarded preliminary injunctive relief in similar factual circumstances, albeit under the strict scrutiny standard dictated by finding that a transit advertising program constitutes a designated public forum. Two of these cases involved the exact AFDI ad at issue here. Am. Freedom Def. Initiative v. Wash. Metro. Area Trans. Auth., 898 F.Supp.2d 73, 83 (D.D.C.2012) (finding a likelihood of success on the merits where WMATA failed to use the least restrictive means of assuring public safety, which might be threatened by displaying AFDI’s "support the civilized man” ad in the subway system); Am. Freedom Def. Initiative v. Metro. Transp. Auth., 880 F.Supp.2d 456, 476-77 (S.D.N.Y.2012) (finding the MTA’s guideline barring advertisements deemed "demeaning on the basis of ... religion” — used to justify rejection of AFDI’s "civilized man” submission' — inconsistent with the First Amendment). The Eastern District of Michigan rejected a city's refusal to accept an anti-Israel ad it deemed violative of the transit authority’s guideline that all advertisements be "in good taste” and not “defame! 1 or ... hold up to scorn or ridicule a person or group of persons.” Coleman v. Ann Arbor Transp. Auth., 904 F.Supp.2d 670, 697 (E.D.Mich.2012). Most recently, the Eastern District of Pennsylvania granted AFDI’s motion for a preliminary injunction compelling display of an advertisement demanding an end to “all [U.S.] aid to Islamic countries” under the slogan "Islamic Jew-Hatred: It’s in the Quran” and next to a picture of Adolf Hitler and "his staunchest ally, the leader of the Muslim world, Haj Amin Al-Husseini.” Am. Freedom Def. Initiative (“AFDI”) v. Se. Pa. Transp. Auth. (“SEPTA”), - F.Supp.3d -, -, 2015 WL 1065391, at *1 (E.D.Pa. Mar. 11, 2015). The court concluded that *595SEPTA's “anti-disparagement'' guideline was a content-based and viewpoint discriminatory restriction on speech. Id. at---, 2015 WL 1065391 at *9-10. While noting that the guideline "was a principled attempt to limit hurtful, disparaging advertisements,” the district court rightly concluded that such "laudable ... aspirations do not, unfortunately, cure First Amendment violations.” Id. at --- -, 2015 WL 1065391 at *12.


. The majority does not reach the merits of the district court’s finding that AFDI submitted the third ad in bad faith. See Am. Freedom Def. Initiative v. Mass. Bay Transp. Auth., No. 1:14-cv-10292-NMG, 2014 WL 1093138, at *3 (D.Mass. Mar. 17, 2014). However, the majority rightly notes that AFDI’s submission of the third ad after the MBTA’s acceptance of its second ad merely indicated AFDI’s desire to "probe the parameters of the government’s speech restriction in order to vindicate its interest in running the most effective advertisement possible.” Ante, at 589 n. 6. For those reasons, I would hold that the district court's bad faith finding amounts to clear error, and thus does not bar equitable relief where AFDI demonstrated a likelihood of success on the merits of its First Amendment claim.